Citation Nr: 1729770	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  06-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip condition. 

2.  Entitlement to service connection for scoliosis of the lumbar spine. 

3.  Entitlement to a rating in excess of 10 percent for a right knee condition.  


REPRESENTATION

Veteran represented by:  Barry P. Allen, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972 and from February 1974 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 (right hip, low back), December 2008 (left hip), and September 2010 (right knee condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.

The issues were most recently remanded by the Board in October 2010 and October 2014 for additional development and have since returned to the Board. 

The Board notes that in October 2010, the issues were remanded to afford the Veteran a Board hearing, which was scheduled to occur in January 2014.  However, the Veteran's attorney indicated that he wished to waive the hearing unless one of the issues on appeal related to timeliness of a prior notice of disagreement.  See correspondence dated January 14, 2013.  As such, the Veteran's hearing request is deemed withdrawn.  

In a correspondence received December 16, 2014, the Veteran's attorney indicated that no further medical examinations were required due to the grant of total disability based on individual unemployability (TDIU).  He expressed uncertainty as to why VA examinations for the Veteran's right knee, bilateral hip and scoliosis conditions were scheduled.  He further indicated that he believed the matters of entitlement to service connection for the bilateral hips and scoliosis were either previously "dropped" or unappealed.  In response, VA sent a letter dated March 28, 2017 to the Veteran and his attorney and notified them of the matters which remain on appeal to the Board (despite the grant of TDIU) and clarification was sought as to whether the Veteran wished to withdraw any claims.  In the absence of a formal motion to withdraw any appeal within 30 days, appellate review would resume.  No response was received and the matters remain on appeal.

The Board notes that the Veteran is separately rated for right knee instability, evaluated as 10 percent disabling, and the issue is not currently on appeal.  In a correspondence received November 7, 2013, the Veteran's attorney expressed intent to seek a higher rating for the Veteran's right knee instability.  The Board notes that the claim was incorrectly characterized by the Veteran's attorney as a "notice of disagreement" with a November 2012 RO rating decision which did not address this matter.  Regardless, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hip condition that is etiologically related to a disease, injury, or event which occurred in service, onset within one year of service or secondary to his service-connected bilateral knee condition.

2.  Resolving reasonable doubt in favor of the Veteran, scoliosis of the lumbar spine onset in-service.  

3.  Throughout the entire appeal period, the Veteran's right knee condition was manifested by pain and extension limited to, at worst, 10 degrees.

4.  For the period prior to February 7, 2012, the Veteran's right knee flexion was limited to, at worst, 80 degrees.  

5.  For the period beyond February 7, 2012, the Veteran's right knee flexion was limited to, at worst, 30 degrees.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip condition on a direct, presumptive or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for a scoliosis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for a rating in excess of 10 percent for a right knee condition with pain and limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2016).

4.  For the period prior to February 7, 2012, the criteria for a separate rating for a right knee condition with limitation of flexion have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

5.  For the period beyond February 7, 2012, the criteria for a separate, 20 percent rating, but no more, for a right knee condition with limitation of flexion have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by multiple letters to include those dated February 2005, January 2007, February 2007, January 2008 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

The Veteran was most recently scheduled for VA examinations of his hips, knees and spine to address both the nature and etiology of the above matters on appeal.  The Veteran, through his representative, indicated that he would not appear for future VA examinations due to the grant of total disability based on individual unemployability.  See correspondence received December 16, 2014.  The United States Court of Appeals for Veterans Claims has held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  To the extent that any of the VA examinations conducted during the course of this appeal were inadequate, the Board concludes that as the Veteran has indicated that he will not appear for future VA examinations, VA has nevertheless discharged its duty to provide the Veteran with additional examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

The Board notes that 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.


Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Consideration of congenital or developmental defects is excluded from service connection.  See 38 C.F.R. § 3.303(c).  Congenital or developmental defects are not "diseases and disabilities" for which a grant of service connection may be awarded.  38 C.F.R. § 4.9; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In such instances, aggravation of the congenital or developmental disorder must be considered.  See VAOPGCPREC 82-90. 38 C.F.R. § 3.303(c) provides that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Service connection is warranted if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA law and regulation.  

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Bilateral hip condition 

The Veteran asserts entitlement to service connection for a bilateral hip condition to include as directly related to service, secondary to his service-connected bilateral knee conditions or as aggravation of a pre-existing right hip condition.  

By way of history, the Veteran initially filed a claim of entitlement to service connection for a right hip condition in December 2004.  The claim was originally denied in an April 2005 RO rating decision from which the current right hip condition appeal arises.

In January 2007, the Veteran initially filed a claim of entitlement to service connection for a left hip condition.  The claim was originally denied in a December 2008 RO rating decision from which the current left hip condition appeal arises.

The Veteran has a current diagnosis of a bilateral hip condition of arthritis.  See e.g., June 2008 VA examination.  

In regard to the Veteran's contention that a pre-existing right hip condition was aggravated by service, service treatment records (STRs) show that the Veteran reported having a right hip injury where he almost pulled his right hip out of socket in his December 1969 report of medical history upon entrance.  However, the VA examiner detailed that the previous injury was not a problem.  On entry examination in December 1969, no hip condition was "noted" and there was a normal clinical evaluation of the Veteran's lower extremities.  As a right or left hip condition was not noted in the Veteran's entrance examination, the presumption of soundness attaches to the claimed bilateral hip condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Thus, the Veteran's claim that a pre-existing right hip injury was aggravated beyond its natural progression during service will not be addressed in the following analysis.  

      a.  Presumptive and Direct service connection 

Pertinently, the Veteran argues that a bilateral hip condition is due to service, including duties which required marching, prolonged standing, climbing up and down stairs and/or a 1974 fall down a ship ladder.  He also reports that symptoms of hip pain onset in-service and have continued since.  See e.g., April 2008, March 2009 Decision Review Officer hearing testimony.    

The Veteran's service treatment records (STRs) support the existence of an in-service injury, event or illness.  The Veteran complained of right hip pain twice in 1970 during his first period of service and was diagnosed with a "chronic" muscle strain.  See STRs dated June 27, 1970 and July 1, 1970.  Additionally, the Veteran reported that he fell down a ship ladder which was documented in an August 1974 treatment record.  As such, the remaining question is whether there is a link between the in-service injury, event or illness and his current condition.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a bilateral hip condition is etiologically related to service.  

Although the STRs support a finding of an in-service injury, event or illness, they are absent a diagnosis of any chronic or ongoing left or right hip condition.  Significantly, there were no complaints or treatment of any left hip condition during either period of service.  There were two instances of treatment for a right hip muscle strain-chronic in June and July 1970 during his first period of service.  There were no complaints or treatment of any hip condition during his second period of service.  Although a 1974 ship ladder fall was reported during his second period of service, there were no associated complaints or diagnosis of any hip condition.  

In June 1970, the Veteran reported that he was involved in a pre-service football accident two years prior (in approximately 1968) and that he had occasions of pain ever since.  He had aching over his hip which was aggravated by prolonged standing.  It was noted that pre-service X-rays were within normal limits.  There was full range of motion, mild tenderness over the muscles and a hip joint was ruled out.  The impression was a lumbar strain, chronic.  In July 1970, the Veteran complained of aching when he stood and his hip joint was entirely normal to examination.  He still ached with standing over one hour.  X-rays were negative.  The impression was a "chronic muscle strain?"  Despite the Veteran's treatment of a chronic hip muscle strain twice in 1970, there is no further indication of any continued treatment or complaints of any hip condition during his first period service, including at the time of his exit examination in February 1972.  As noted, the Veteran served a second period of service without any complaints or treatment of a hip condition, despite treatment for other conditions.  See STRs December 1975 (re-enlistment examination), and February 1980 (exit examination).  As such, the Board finds that STRs fail to support a link between the Veteran's current bilateral hip condition and service.

The first post-service diagnosis of any diagnosed hip condition was in X-rays of the pelvis from February 20, 2007 which revealed degenerative changes of both hips.  The condition was noted to be slightly more pronounced on his right side.  See VA treatment record dated September 26, 2007.  

Presumptive service connection is not warranted for the Veteran's arthritis as the condition was not diagnosed in-service or within one year post-service in either 1972 or 1980.

Further, the passage of nearly three decades between discharge from active service and the lack of medical documentation of claimed disabilities, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

A VA hip examination was provided in June 2008 and the examiner, in part, was asked to provide a nexus opinion on a direct basis, including the Veteran's documented in-service ladder fall.  Notable STRs, including VA examinations, complaints of right hip pain and associated treatment of a muscle strain were summarized.  Notable post-service treatment records were summarized, including X-rays from 2002 through 2007 and an initial diagnosis of bilateral hip arthritis from February 2007.  A February 20, 2007 X-ray documented arthritis of the hips.  It was noted initially that the Veteran had hip pain with suspected bilateral bursitis.  A diagnosis of arthritis of both hips was provided.  The Veteran reported that pain first onset while on active duty while climbing up and down stairs.  The examiners, a physician and a physician's assistant, found that an etiological opinion could not be provided without resort to mere speculation.  As no further discussion regarding the opinion was provided, an addendum was requested by the AOJ.
In July 2008, the VA examiners provided a negative nexus addendum opinion.  The examiners discussed that X-rays from June 2008 revealed evidence of old trauma bilaterally.  There was no obvious arthritis, recent fracture or dislocation.  After reviewing X-ray results and past medical history, there was no history of hip trauma while on active duty except for a right hip strain on two different occurrences.  On both occasions he was diagnosed with a hip strain and treated with analgesic balm and Parafon forty.  Therefore, "as far" as the "previous injury or strain" to his right hip, it "is not caused by or a result of" his previous right hip strain.  

It was further detailed that hip arthritis would be more commonly due to knee pain from abnormal shifting but there were negative findings on hip X-rays, as discussed in further detail in the below analysis.  See VA examinations dated in VBMS as July 28, 2008 (pg. 46-47 of 48).

Here, the Board notes that the language of the July 2008 opinion is somewhat unclear.  The VA examiners appear to have provided an opinion regarding the etiology of a right hip strain in-service rather than the etiology of his currently diagnosed arthritis of the hip.  Regardless, a positive opinion was not provided.  The opinion does clearly state that other than the two instances of in-service right hip strain treatment, there was otherwise no evidence of trauma to the hips.  The opinion further explained that of the trauma identified, right hip strains, this would be a less common etiology of arthritis (to the hips).  

In VA treatment records, a treating VA physician stated that the Veteran's right hip pain "may be related" to his reported in-service ladder fall as X-rays showed trauma to the right hip.  See e.g., VA treatment records dated June 7, 2010 and May 12, 2010 dated in VBMS as August 13, 2010.  However, the Board finds this opinion is entitled to low probative for several reasons.  First, the speculative terminology "may be" provides an insufficient basis for an award of service connection, limiting the probative value of the opinion.  See Winsett v. West, 11 Vet. App. 420, 424 (1998); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Secondly, the VA treating physician did not indicate a review of the claims file, including a review of STRs or associated X-ray evidence.

The Board has considered the lay statements of the Veteran asserting his military service caused his bilateral hip condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues and to report experiencing symptoms of hip pain, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a bilateral hip condition and in-service duties, including a fall down a ship ladder or attributing complaints of pain to a diagnosis of arthritis which required specialized testing and interpretation of such results, is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board has considered the Veteran's complaints of continuity of symptomatology, and notes that the Veteran is competent to report continued complaints of pain.  However, the Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  In this regard, the 1972 and 1980 discharge examination reports show that medical examiners found his bilateral lower extremities clinically normal (other than chondromalacia of the knee in 1980).  Statements made many years after the fact are of diminished probative value when viewed against the discharge examination findings.  Arthritis was not diagnosed until almost 30 years post-service in 2007, as detailed above.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of the bilateral hip condition in the years proximately following service.  Thus, the Board is unable to attribute the Veteran's reports of post-service bilateral hip pain to arthritis and continuity of symptomatology is not shown.  

The Board also notes the Veteran's essential contention that he had a chronic hip condition in service based on the in-service diagnosis of a "chronic" muscle strain and his submission of a medical definition of "chronic" from an Army Physical Fitness Research Institute.  See April 2008 Decision Review Officer hearing and correspondence dated January 7, 2008 (VBMS as January 10, 2008).  However, this is a general definition and is not specific to this Veteran and his unique facts and circumstances.

In sum, the record does not support that service connection is warranted on a direct basis, presumptive basis, or the basis of continuity of symptomatology for the Veteran's bilateral hip condition.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection is not warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      b.  Secondary service connection 

The Board notes the Veteran's assertions that his bilateral hip condition is due to his service-connected bilateral knee conditions, including as due to an altered gait.  See e.g., March 2009 Decision Review Officer hearing testimony.    

A VA hip examination was provided in June 2008 with a July 2008 addendum.  The examiner noted that a chronic bilateral knee chondromalacia could cause gait abnormalities resulting in hip pain.  There was no way to prove or disprove this without speculation.  As such, an opinion could not be provided without resort to mere speculation.  Hip arthritis would be more commonly due to bilateral knee pain (rather than his in-service hip strains) from abnormal shifting of weight over time but there were negative findings on hip X-rays.  

In October 2008, a VA examiner provided a negative nexus opinion between the Veteran's bilateral hip condition and his service-connected bilateral knee condition.  The examiner detailed the Veteran's hip condition was diagnosed as osteoarthritis/degenerative arthritis on radiographs from February 2007 and is less likely than not due to chronic bilateral chondromalacia or other derangement of the knee joints.  There was little evidence to support a claim of chronic overuse of the hip dues to the service-connected bilateral knee conditions thus resulting in degenerative changes seen at least once on radiographs.  The nature of the Veteran's knee condition would be expected to dramatically impair his gait so as to place severe abnormal stress on the hip joints.  There is insufficient evidence in the available documents to reliably identify some other etiology other than the normal effects of advancing age and an individual propensity to develop osteoarthritis/degenerative arthritis.  The examiner indicated that the Veteran's complaints of hip and knee pain in service were pertinent and considered in providing the opinion.  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board has considered the Veteran's lay statements asserting that his bilateral knee condition caused his bilateral hip condition.  As noted above, the Veteran is competent to report symptoms of pain and an altered gait.  However, the Veteran is not competent to provide an opinion as to the specific issues in this case, a relationship between a bilateral hip condition and a service-connected bilateral knee condition, as it is outside the realm of common knowledge of a lay person.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a bilateral hip condition is not warranted on a secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Scoliosis of the lumbar spine

The Veteran asserts entitlement to service connection for scoliosis of the lumbar spine.  He contends that scoliosis did not exist prior to service, the condition is not congenital and that it onset in-service.  See March 2009 Decision Review Officer hearing testimony.    

By way of history, the Veteran originally filed his claim in an October 2004 VA Form 21-526 characterized as a back condition to include degenerative joint disease due to a fall off a ladder in-service from August 1974.  The RO initially denied his claim in April 2005 from which the current appeal arises.  

In a September 2009 RO rating decision, service connection for a low back condition (characterized as degenerative joint and disc disease) was granted.  However, the Veteran expressed continued disagreement with the failure to grant service connection for his thoracic scoliosis.  See Veteran's statement in support of claim received December 15, 2009.  As such, the matter remains on appeal.

The Veteran has a current diagnosis of mild scoliosis of the lumbar spine.  See e.g., December 28, 2004 MRI and August 2009 VA examination.  

Based on the evidence of record and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for scoliosis of the lumbar spine is warranted.

The Veteran's STRs show that no chronic low back condition, including scoliosis was noted upon entry examination in December 1969.  An August 12, 1974 treatment record documents that the Veteran's complained of having two weeks of pain in his lumbosacral region after a fall down a ship ladder.  There was no abnormality found on evaluation.  At exit examination from his first period of service in February 1972, the VA examiner indicated that the Veteran had a normal spine, other musculoskeletal clinical evaluation.  However, in the notes, the examiner detailed that a chest X-ray (from February 1972) found mild thoracic scoliosis but was otherwise within normal limits.  

In this case, scoliosis was not noted on entry in 1970 but instead noted on his separation examination in 1972.  The presumption of soundness applies unless scoliosis is deemed congenital or there is clear and unmistakable evidence that the disability both preexisted and was not aggravated by service.  

The Veteran provided a February 2008 medical opinion from a private registered nurse.  The private nurse opined that the Veteran's lumbar scoliosis is idiopathic rather than congenital and had an in-service onset.  That is, the Veteran's condition was not congenital and she explained a key feature of congenital scoliosis is the presence of one or more abnormally formed vertebrae.  A review of STRs showed mild thoracic scoliosis in 1972.  An imaging report from December 2004 showed a gentle curvature of the spine, concave to the right.  There were no signs of congenital scoliosis on the December 2004 imagine report as there were no abnormally formed vertebrae.  It was more likely than not that the Veteran has idiopathic scoliosis, a disease of unknown cause.  The private medical professional found no evidence from his STRs that he had the condition prior service (in 1969 or 1970).  Based on the Veteran's age at the time of the X-ray in 1972, the etiology and pathology and radiology reports, she concluded that idiopathic scoliosis occurred contemporaneously with service.  That is, it was more likely than not related to service.  There is no contrary medical opinion of record.

Here, the Board finds that the February 2008 private medical opinion is competent evidence that supports scoliosis is not a congenital or developmental defect and there is no clear and unmistakable evidence that the Veteran's scoliosis pre-existed service.  The presumption of soundness is not rebutted.  

In light of the private opinion regarding the nature of the Veteran's scoliosis and the in-service diagnosis and resolving any reasonable doubt in the Veteran's favor, service connection for scoliosis of the lumbar spine is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that staged rating may be warranted.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a Veteran's knee disability is evaluated under DC 5257, the Veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

The rating schedule provides that arthritis due to trauma under Diagnostic Code 5010 should be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, for disabilities rated as arthritis, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The knee is considered one major joint.  38 C.F.R. § 4.45.  

Under DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  

The VA General Counsel has interpreted that separate ratings may be assigned under DCs 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension.  VAOPGCPREC 9-2004.  The evidence must show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See id.  

DC 5257 and DC 5258-9 contemplate disabilities of the knee manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  That is, there are two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  DC 5258 contemplates a maximum 20 percent rating for dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  

Facts and analysis 

The Veteran is in receipt of a 10 percent disability rating for his right knee condition manifested by arthritis, pain and limitation of extension under the provisions of 38 C.F.R. § 4.71a, DC 5010-5261.  The Veteran is also in receipt of a separate 10 percent disability rating for his right knee condition instability under the provisions of 38 C.F.R. § 4.71a, DC 5257.  

By way of history, the Veteran filed an increased rating claim for his right knee condition on April 19, 2010.  The Veteran expressed that he wished to retain his right knee condition ratings of 10 percent rating for chondromalacia (based on limitation of motion) and 10 percent rating for right knee instability.  However, he requested that he be granted a separate, additional 10 percent rating for arthritis under DC 5003, beginning February 27, 2004.  See also, Veteran's undated correspondence dated in VBMS as September 20, 2010 and notice of disagreement dated September 29, 2010.  As the Veteran did not express disagreement with his rating for right knee instability, a higher rating for right knee instability under DC 5257 is not for appellate consideration.  

As noted, the Veteran's right knee condition is currently rated under DC 5010-5261 for arthritis and limitation of extension for the entire appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

VA treatment records during the appeal period, from 2009 through 2016 reflect ongoing complaints of right knee pain.  There are no relevant range of motion test results.  See e.g., VA treatment records dated January 13, 2010, November 4, 2015.  

In September 2010, the Veteran was afforded a VA knee examination.  The Veteran reported symptoms of chronic pain, frequent giving way of the knees due to pain and a torn medial meniscus documented in February 2007 imaging studies.  The Veteran was treated with medication, braces and limitation in activity.  He took 800 milligrams of ibuprofen and the response to treatment was poor.  

The summary of reported right knee joint symptoms included giving way, instability, pain, stiffness, decreased speed of joint motion, locking that occurred one to two times per year, weekly episodes of dislocation or subluxation, and repeated effusions.  There was no deformity, weakness, incoordination or inflammation.  He was unable to stand more than a few minutes or walk more than a few yards.  He used a cane and brace always.  

Upon physical examination, the Veteran's gait was antalgic and there was abnormal weight bearing.  The Veteran had right knee crepitus, grinding, patellar abnormality (subpatellar tenderness), tenderness, pain at rest, abnormal motion, and guarding of movement.  The Veteran was guarding and the examiner was unable to demonstrate instability on manual testing.  There was no locking, effusion, or dislocation.  There was evidence of a meniscus tear.  Range of motion testing of the right knee, in degrees, revealed right flexion to 90 and extension to 0 (normal) on active motion.  Upon repetitive use, there was a reduction in motion due on pain resulting in flexion to 80 and extension to 10 degrees.  There was no joint ankylosis.  The diagnosis was degenerative joint disease with functional instability, limited extension and torn medial meniscus.  The effect on usual occupation is significant with decreased mobility, problems with lifting and carrying and pain.  The Veteran was assigned different duties at work.  Usual daily activities were impacted with prevention of exercise and sports.  There were severe problems with chores, shopping, recreation, and traveling.  There were moderate problems with bathing, dressing and driving and no problems with toileting, grooming, or feeding.  

The Veteran submitted a statement in April 6, 2011 stating that his right knee condition had worsened and reiterated his request for a separate 10 percent rating for arthritis. 

The Veteran was afforded a VA general examination most recently in February 2012.  The Veteran was diagnosed with right knee degenerative joint disease and torn medial meniscus.  The Veteran reported flare ups where he was unable to walk more than a few yards due to his bilateral knee and back condition.  He had flares with overuse and some giving way.  

Range of motion testing of the right knee, in degrees, revealed right flexion to 80, with objective evidence of pain at 30 and extension to 0 (normal) on active motion.  Upon repetitive use there was no additional limitation in range of motion.  There was no joint ankylosis.  Contributing factors of disability was less movement than normal, pain on movement, instability of station and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissue.  Muscle strength was 5/5 bilaterally for knee flexion and extension.  Joint stability testing was normal for anterior and posterior instability.  Medial-lateral instability testing revealed 1+ for the right knee.  There was no history or evidence of recurrent patellar subluxation/dislocation.  The Veteran had a meniscal tear but had not had a meniscectomy.  The Veteran had not had any knee surgery.  A cane was used constantly (daily) and a brace was used regularly for both knees.  Due to the knee conditions the Veteran was unable to carry out physical work, even sustained minimal due to his bilateral knee condition but he was not prevented from employment in a sedentary occupation.    

Pursuant to the October 2014 Board remand, the Veteran was scheduled for an updated VA knee examination but as noted in the introduction of this decision, the Veteran expressed that he would not need any further VA examinations due to the grant of TDIU.  

After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against a disability rating in excess of 10 percent under DC 5010-5261 for the entire rating period on appeal.  The Veteran's extension was limited, to at worst, 10 degrees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  As such, a rating in excess of 10 percent under DC 5261 for limitation of extension is denied.

For the period prior to February 7, 2012, the Board finds that the evidence weighs against a separate compensable disability rating under DC 5260 for limitation of flexion of the Veteran's right knee.  The Veteran's flexion was limited to, at worst, 80 degrees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  As such, a separate compensable rating is not warranted for this period.

For the period beyond February 2012, the Board finds that the evidence supports a separate 20 percent rating under DC 5260 for limitation of flexion of the Veteran's right knee.  The Veteran's flexion was limited to, at worst, 30 degrees with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  As such, a separate 20 percent disability rating for limitation of flexion, but no more, is warranted.  

The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As the Veteran has been assigned compensable ratings for limitation of motion throughout the entire appeal period (under DC 5261 and DC 5260), a rating under DC 5003 for arthritis on the basis of limitation of motion constitute double compensation, pyramiding based on symptoms of limitation of motion under 38 C.F.R. § 4.14 (2016).

The Veteran is also assigned a separate 10 percent rating for right knee instability under DC 5257.  Although the Veteran has a meniscus condition, which is contemplated by DCs 5258-9, he does not have frequent episodes of locking, pain and effusion to warrant a higher rating under DC 5258.  The Board notes that the Veteran may not receive compensation under DC 5258-9 and DCs 5261 and/or 5260 without violating the rule against pyramiding.  See M21-1, Part III.iv.4.A.3.g (instructing that separate ratings for motion loss under DC 5260 or 5261 and meniscal symptoms under DC 5258 or 5259 would be impermissible pyramiding).  Further, the instability that has been attributed to the service-connected knee disability as a symptomatic residual of the meniscus removal overlaps with the symptomatology upon which the 10 percent rating under DC 5257 has been based, namely, recurrent subluxation or lateral instability; therefore, the Board finds that assigning a separate compensable rating under DC 5259 would also constitute pyramiding prohibited by 38 C.F.R. § 4.14 because it would compensate the Veteran twice for the same knee symptomatology, here, instability.  
While either Diagnostic Code may be applied, the highest available rating under DC 5259 is 10 percent; thus, DC 5259 does not allow for a higher rating than DC 5257 (which provides a maximum rating of 30 percent).

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his right knee disability is worse, as well as his report of pain and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Based on the foregoing, the Board finds that the currently assigned 10 percent rating for the Veteran's right knee condition with arthritis, pain and limitation of extension under DC 5010-5261 is appropriate and that the preponderance of the evidence is against assigning a rating in excess of 10 percent.  For the period beyond February 7, 2012, the Board finds a 20 percent rating, but no more, under DC 5260 for the right knee condition manifested by pain and limitation of flexion is warranted 38 U.S.C. A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral hip condition is denied. 

Entitlement to service connection for lumbar scoliosis is granted.  

Throughout the entire appeal period, entitlement to a rating in excess of 10 percent for a right knee condition manifested by limitation of extension is denied.  

For the period beyond February 7, 2012, entitlement to a rating of 20 percent, but no higher, for a right knee condition manifested by limitation of flexion is granted.   






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


